 FOREMAN & CLARK, INC.333FOREMAN AND CLARK,INC.andAMALGAMATED CLOTH-ING WORKERSOF AMERICA, C.I.O., LOCAL297. CaseNo. 21-CA-1621.June 3, 1953DECISION AND ORDERUpon a charge filed on February 26, 1953, by AmalgamatedClothing Workers of America, C.I.O., Local 297, herein calledthe Union, the General Counsel of the National Labor RelationsBoard, herein called, respectively, the General Counsel andtheBoard, by the Regional Director for the Twenty-firstRegion (Los Angeles, California), issued his complaint onMarch 23, 1953, against Foreman & Clark, Inc., herein calledthe Respondent, alleging that the Respondent had engaged inand was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (a) (1) and (5) and Section 2(6) and (7) of the National Labor Relations Act, as amended,herein called the Act. Copies of the complaint and charge,accompanied by notices of hearing thereon, were duly servedupon the Respondent and the Union.With respect to the unfair labor practices, the complaintalleged, in substance, that: (1) All employees in the men's andwomen's alteration departments at the Respondent's LosAngeles, Long Beach, Hollywood, Huntington Park, San Diego,Pomona, Burbank, and San Bernadino, California, retail es-tablishments, including tailors, bushelmen -fitters, finishers,operators, rippers, and pressers, excluding all supervisorswithin the meaning of the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaningof Section 9 (b) of the Act; (2) since on or about January 19,1953, the Union has been and now is the exclusive bargainingrepresentative of all employees in the above-described ap-propriate unit; (3) from on or about February 25, 1953, to thedate of the complaint, the Respondent has refused upon requestof the Union to bargain collectively with the Union as the ex-clusive representative of the employees in the aforesaid ap-propriate unit; and (4) by the foregoing conduct, the Respondenthas engaged in and is engaging in unfair labor practicesviolative of Section 8 (a) (1) and (5) of the Act.The Respondent filedits answer,in substance, denying allallegationsof unfair labor practices and asserting certainaffirmativedefenses.Pursuant to notice, a hearing was held at Los Angeles,California, on April 6 and 7, 1953, before William E. Spencer,theTrial Examiner duly designated by the Associate ChiefTrial Examiner. The General Counsel, the Respondent, andtheUnion wererepresentedby counsel, who participated in thehearing and were afforded full opportunity to be heard, toexamine andcross-examinewitnesses,and to introduceevidence bearing uponthe issues.The Board' has reviewed1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three-member panel [Members Murdock, Styles, and Peter-son].105 NLRB No. 43. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rulings made by the Trial Examiner at the hearing andfinds that no prejudicial error was committed. The rulingsare hereby affirmed.On April 7, 1953, the Trial Examiner issued his Intermedi-ate Report, copies of which were duly served upon the parties. ZHe found that the Respondent had engaged in and wasengagingin the unfair labor practices alleged in the complaint andrecommended that it cease and desist therefrom and takecertain affirmative action, as set forth in the IntermediateReport. Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has considered the Intermediate Report, the ex-ceptions and brief, and the entire record in the case. Becauseof the nature of the Intermediate Report, we make our ownfindings, conclusions, and order, as follows:FINDINGS OF FACTLTHE BUSINESS OF THE RESPONDENTThe Respondent, Foreman & Clark, Inc., a Delaware corpora-tion engaged in the retail sale of men's and women's clothing,hats, shoes and furnishings, accessories and related com-modities, operates 12 retail stores within the State of Califor-nia, 1 in the State of Washington, and 1 in the State of Missouri.The Respondent annually purchases for resale in all its storescommodities valued in excess of $4,000,000, of which com-modities valued in excess of $3,000,000 are purchased for theretail business of the Respondent's stores within the State ofCalifornia.Approximately 75 percent of the purchases ofcommodities for resale in California are direct purchasesmade by the Respondent outside the State of California. TheRespondent's annual sales are in excess of $6,000,000, ofwhich approximately 85 percent is made within the State ofCalifornia.The Respondent admits, and we find, that "the Respondentis and, at all times material herein, has been engaged in com-merce within the meaning of the Act."ILTHE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, C.I.O., Local297, isa labor organizationwithin themeaning ofthe Act.It admits to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Introduction;the representation proceedingThe sole issue in the instant case is whether the Respondenthas refused to bargaincollectivelywiththe Union and hasY The Trial Examiner read his intermediate Report into the transcript of the hearing, TheGeneral Counsel and the Respondent stipulated that "the reading of the report here by theTrial Examiner shall also be deemed to be a service of the report upon the company and allparties,.." The Union made no objection to this procedure. FOREMAN & CLARK,INC.335thereby violated Section 8 (a) (1) and (5) of the Act. OnJanuary 19, 1953, in Foreman and Clark, Inc., Case No. 21 -RC-1836, a prior representation proceeding, the Board, pur-suant to Section 9 (a) of the Act, certified the Union as theexclusive representative of all employees in the unit describedin the complaint herein as appropriate, for the purposes ofcollective bargaining with the Respondent with respect to ratesof pay, wages, hours of employment, and other conditions ofemployment. The Respondent admits in its answer that, on oraboutFebruary 25, 1953, it refused to bargain collectivelywith the Union. In substance, the Respondentraises twocontentions as a defense to its refusal to bargain: (1) The unitalleged to be appropriate is inappropriate; and (2) the Board'scertificationwas invalid and of no force or effect, and thustheUnion was not the duly designated representative of theemployees. In support of these contentions, the Respondentrelies on grounds previously asserted by it in the representa-tion case and which were rejected by the Board as withoutmerit. In the instant case, the Respondent offered no evidencein defense not introduced in the representation case and raisedno contention not previously considered by the Board in thatproceeding.' The Board has examined the record in the repre-sentation proceeding, Case No. 21 -RC-1836, and finds no meritin the Respondent'sdefenses to its refusal to bargain. Wehereby affirm our rulings, findings, conclusions, determina-tions, orders,and certificationmade in the representationcase, and hold that our "Certification of Representatives"therein was not invalid.B.The refusal to bargain1.The appropriate unitThe complaint alleges, the Board found in Case No. 21 -RC-1836, and we now find for the reasons indicated in our Supple-mental Decision and Direction of Election in that case,4 thatallemployees in the men's and women's alteration depart-mentsat the Respondent's Los Angeles, Long Beach, Hollywood,HuntingtonPark, San Diego, Pomona, Burbank, and SanBernardino, California, retail establishments, including tailors,bushelmen-fitters, finishers, operators, rippers,andpressers,excluding all supervisors within the meaning of the Act, con-stitutean appropriate unit for the purposes of collectivebargaining within the meaning of the Act.3In the representation case, referred to above, theBoard set aside an election conducted onApril 4, 1952. We hereby affirm this order. As that election was invalid for the reasons setforth in the Board's Supplemental Decision, Order, and Second Direction of Election, 101NLRB 40, we find no merit in the Respondent's contention that Section 9 (c) (3) precluded theBoard from directing, on October 21, 1952, the second election which underlies the certifica-tion in this case. See, for example, NAPA New York Warehouse, Inc., 76 NLRB 840; CentralSwallow Coach Lines, Inc., 82 NLRB 487.4Foreman & Clark, Inc., 97 NLRB 1080. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the representation case, the Board found"thatthe altera-tion employees constitute a basically highly skilled,distinct,and homogeneous departmental group which,in the absence ofany past or present representation on a broader basis, con-stitutesa unit appropriate for the purposes of collectivebargaining."Contrary to the Respondent's contention,our unitfinding in the representation case was not,and is not now, basedon extent of employee self-organization.By the words,"in theabsence of any past or present representation on a broaderbasis,"mentioned above, we referred then, as we refer now,to the fact indicated in our decision in the representation case,namely, that the Respondent has never bargained collectivelywith respect to the alteration employees on a basis broaderthan the unit found to be appropriate.2.Representation by the Union of a majorityin the appropriate unitThe Union won the second election on January 9, 1953. Asstated above,the Union was certified by the Board on January19, 1953, as the exclusive representative of all employees intheabove-described appropriate unit for the purposes ofcollective bargaining.We have, above,rejected the Respondent'sdefense that the Board's certification was void and of no forceor effect.Accordingly,we find that,on and after January 19,1953, theUnion was the duly designated bargaining representative of theemployees in the aforesaid appropriate unit and,pursuant toSection 9(a) of the Act,the Union was on January 19, 1953,and still is, the exclusive representative of all employees inthe aforesaid appropriate unit for the purposes of collectivebargaining with respect to rates of pay, wages,hours of em-ployment, and other conditions of employment.3.The refusal to bargainAs indicated above, the Respondent admits that, on or aboutFebruary 25, 1953, it refused the request of the Union to bargaincollectivelywith the Union. We have, above,rejected theRespondent'sdefenses that the Union was never the dulydesignated collective-bargaining representative of its em-ployees and that the Board's certification in the representationproceeding was invalid and of no force or effect.Accordingly,we find that,on February 25, 1953, and at alltimes thereafter,the Respondent has refused and is refusingtobargain collectively with the Union as the exclusive rep-resentative of its employees in an appropriate unit, in viola-tion of Section 8 (a) (5) of the Act, and has thereby interferedwith, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act,in violationof Section 8 (a) (1) thereof. FOREMAN & CLARK,INC.337IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of theRespondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices,we shall order that the Respondent ceaseand desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act. Having alsofound that the Union represented and now represents a majorityof the employees in an appropriate unit and that the Respondenthas refused to bargain collectively with the Union,we shallorder that the Respondent,upon request,bargain collectivelywith the Union.Upon the foregoing findings of fact and upon the entire recordin the case,the Board makes the following:CONCLUSIONS OF LAW1.Amalgamated ClothingWorkers of America,C.I.O.,Local 297, is a labor organization within the meaning ofSection 2(5) of the Act.--2.All employees in the men's and women's alterationdepartments at the Respondent'sLos Angeles, Long Beach,Hollywood,Huntington Park,San Diego,Pomona, Burbank, andSan Bernardino,California,retail establishments,includingtailors, bushelmen-fitters, finishers,operators,rippers, andpressers,excluding all supervisors within the meaning of theAct, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3.Amalgamated Clothing Workers of America, C.I.O.,Local 297, was on January 19,1953, and all times thereafterhas been, and is, the exclusive representative of all employeesin the aforesaid appropriate unit for the purposes of collectivebargaining,within the meaning of Section 9(a) of the Act.4.By refusing on February 25, 1953, and at all times there -after,tobargain collectivelywithAmalgamated ClothingWorkers of America, C.I.O., Local 297,as the exclusive repre-sentative of its employees in the aforesaid appropriate unit,the Respondent has engaged in and is engaging in unfair laborpractices,within the meaning of Section 8(a) (5) of the Act.5.By the aforesaid refusal to bargain,the Respondent hasinterfered with, restrained,and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, andhas thereby engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (a) (1) of the Act. 338DECISIONSOF NATIONAL LABOR RELATIONS BOARD6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce, within the meaning of Section2 (6) and (7) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclu-sionsof law, and pursuant to Section 10 (c) of the NationalLabor Relations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Foreman & Clark,Inc., and its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Amalgamated Cloth-ing Workers of America, C.I.O., Local 297, as the exclusiverepresentative of all employees in the men's and women'salterationdepartments at the Respondent's Los Angeles,Long Beach, Hollywood, Huntington Park, San Diego, Pomona,Burbank, and San Bernardino, California, retail establish-ments,including tailors, bushelmen-fitters, finishers, oper-ators, rippers, and pressers, excluding all supervisors withinthe meaningof the Act.(b) In any manner interfering with the efforts of Amal-garnated Clothing Workers of America, C.I.O., Local 297, tobargain collectively with it in behalf of the employees in theaforesaidappropriate unit.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Upon request, bargain collectively with AmalgamatedClothing Workers of America, C.I.O., Local 297, as the ex-clusive representative of all employees in the aforesaid ap-propriate unit with respect to wages, rates of pay, hours ofemployment, or other conditions of employment, and if anunderstanding is reached, embody such understanding in asigned agreement.(b)Post at each of its retail establishments in Los Angeles,Long Beach, Hollywood, Huntington Park, San Diego, Pomona,Burbank, and San Bernardino, California, copies of the noticeattached hereto and marked "Appendix A."6 Copies of saidnotice, to be furnished by the Regional Director for theTwenty-first Region, shall, after being signed by the Re-spondent's representative, be posted by the Respondent im-mediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for the Twenty-first Region,inwriting, within ten (10) days from the date of this Order,what steps the Respondent has taken to comply herewith.s In the eventthat this Order is enforced by a decree of a United States Court of Appeals,thereshall be substituted for the words "Pursuant to a Decision and Order" the words "Pur-suantto a Decree of the United States Court of Appeals, Enforcing an Order." LOCAL 13, INTERNATIONAL BROTHERHOOD OF BOILERMAKERS339APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended,we hereby notifyour employees that:WE WILL bargain collectively upon requestwith Amal-gamated Clothing Workers of America.,C.I.O., Local 297, asthe exclusive representative of all employees in the bar-gaining unit described below with respect to wages, ratesof pay, hours of employment,or other terms or conditionsof employment and, if an understanding is reached,embodysuch understanding in a signed agreement.The bargainingunit is:All employees in the men's and women's alterationdepartments at the Respondent'sLos Angeles, LongBeach,Hollywood,HuntingtonPark,San Diego,Pomona,Burbank, and San Bernardino,California,retail establishments,including tailors, bushelmen-fitters, finishers,operators,rippers, and pressers,excluding all supervisors within the meaning of theAct.WE WILL NOTin any manner interfere with the effortsof the above-named union to bargain collectively with us,or refuse to bargain with said union as the exclusive repre-sentative of the employees in the bargaining unit set forthabove.FOREMAN & CLARK, INC.,Employer.Dated .................By...................................................(Representative)(Title)This notice must remain posted for 60 consecutive days fromthe date hereof,and must not be altered,defaced, or coveredby any othermaterial.LOCAL13, INTERNATIONAL BROTHERHOOD OF BOILER-MAKERS,IRON SHIP BUILDERS,AND HELPERS OFAMERICA, AFL:AND JOHN KENNEDY,Its Business AgentandFRANK H. DONLON, Jr.andTHE BABCOCK & WILCOXCO. Case No.4-CB-129. June 4, 1953DECISION AND ORDEROn January 15, 1953, Trial Examiner James A. Shawissued his IntermediateReport in the above-entitled pro-105 NLRB No. 31.